Wanner, P. J.,
It is contended that because the plaintiff is a corporation, acting through agents, officers or duly authorized representatives of some kind, the mere allegation that it “accepted” certain subscriptions, and that it “delivered” certain stocks, is not specific enough to show what the specific acts were, or by whom they were performed, which constituted an acceptance or a delivery.
Whether or not they amounted to a legal acceptance, or a legal delivery, is a question of law, and the mere statement that the plaintiff “accepted” or “delivered” anything is the expression of a conclusion of law based on facts not disclosed. The defendant is entitled to know by what party and when and where the alleged acceptance and delivery respectively are alleged to have been made, so that he may know whether to admit or whether to deny the said allegations. If the alleged acceptance was in writing, a copy of the same should be set forth in the statement.
The plaintiff’s statement is stricken off, with leave to file an amended statement in accordance with this opinion within fifteen days hereafter.
From Allen C. Wlest, York, Pa.